Exhibit 10.82

This exhibit contains forms of agreements used by the company to grant
restricted stock awards to its executive officers and non-employee directors
under the company’s 2005 Stock Incentive Plan. Readers should note that these
are forms of agreement only and particular agreements with executive officers
and directors may contain terms that differ but not in material respects.

2005/CC/EO

RESTRICTED STOCK AWARD AGREEMENT

Name of Grantee (the “Grantee):

Date of Restricted Stock Award (the “Award Date”):

Number of Shares Covered by Restricted Stock Award (the “Award Shares”):

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
the Date of Restricted Stock Award set forth above (the “Award Date”) by and
between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation (the “Company”),
and the Grantee named above (the “Grantee”).

* * *

WHEREAS, the Company has adopted a 2005 Stock Incentive Plan (the “Plan”); and

WHEREAS, pursuant to the Plan, as of the Award Date the Company granted to
Grantee a Restricted Stock Award (the “Award”) covering the number of shares of
the Common Stock of the Company (the “Common Stock”) set forth above (the “Award
Shares”) and is executing this Agreement with Grantee for the purpose of setting
forth the terms and conditions of the Award;

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Grantee agree as follows:

 

  1. Award of Restricted Shares.

(a) The Company hereby confirms the grant of the Award to Grantee as of the
Award Date. The Award is subject to all of the terms and conditions of this
Agreement.

(b) Promptly after the execution of this Agreement, the Company will cause the
transfer agent for the Common Stock or other third-party Plan record keeper
designated by the Company (the “Transfer Agent”) to (i) either establish a
separate account in its records in the name of Grantee (the “Restricted Stock
Account”) and credit the Award Shares to the Restricted Stock Account as of the
Award Date or credit the Award Shares to a previously existing Restricted Stock
Account of Grantee as of the Award Date and (ii) confirm such actions to Grantee
electronically or in writing.



--------------------------------------------------------------------------------

  2. Vesting of Award Shares.

(a) Twenty-five percent (25%) of the Award Shares (rounded to the nearest whole
number) automatically will vest in Grantee on each of the first four
(4) anniversaries of the Award Date (each such anniversary being referred to in
this Agreement as a “Vesting Date”); provided, however, that no Award Shares
shall vest in Grantee on a particular Vesting Date unless Grantee has been
continuously employed by the Company from the Award Date until such Vesting
Date.

(b) For purposes of this Agreement, a “Termination of Employment” of Grantee
means the effective time when the employer-employee relationship between Grantee
and the Company terminates for any reason whatsoever.

(c) In determining the existence of continuous employment of Grantee by the
Company or the existence of an employer-employee relationship between Grantee
and the Company for purposes of this Agreement, the term “Company” shall include
a Subsidiary (as defined in the Plan); and neither a transfer of Grantee from
the employ of the Company to the employ of a Subsidiary nor the transfer of
Grantee from the employ of a Subsidiary to the employ of the Company or another
Subsidiary shall be deemed to be a Termination of Employment of Grantee.

(d) After the Grantee has become vested in any of the Award Shares and, if
applicable, after the cancellation of certain of the Award Shares as provided
for in Section 12(b) has occurred, the Company will instruct the Transfer Agent
to remove all restrictions on the transfer, assignment, pledge, encumbrance, or
other disposition of the then remaining vested Award Shares in the Restricted
Stock Account. Grantee thereafter may dispose of such remaining vested Award
Shares in Grantee’s sole discretion, subject to compliance with securities and
other applicable laws and Company policies with respect to dispositions of
Company stock, and may request the Transfer Agent to issue a certificate for
such remaining vested Award Shares in Grantee’s name free of any restrictions.

 

  3. Cancellation of Unvested Award Shares.

Subject to the provisions of Section 15, if applicable, upon a Termination of
Employment of Grantee, all of the rights and interests of Grantee in any of the
Award Shares which have not vested in Grantee pursuant to Section 2 prior to
such Termination of Employment of Grantee automatically shall completely and
forever terminate; and, at the direction of the Company, the Transfer Agent
shall remove from the Restricted Stock Account and cancel all of such unvested
Award Shares.

 

  4. Employment.

Nothing contained in this Agreement (i) obligates the Company or a Subsidiary to
continue to employ Grantee in any capacity whatsoever or (ii) prohibits or
restricts the Company or a Subsidiary from terminating the employment of Grantee
at any time or for any reason whatsoever. In the event of a Termination of
Employment of Grantee, Grantee shall have only the rights set forth in this
Agreement with respect to the Award Shares.

 

2



--------------------------------------------------------------------------------

  5. Dividends and Changes in Capitalization.

If at any time that any of the Award Shares have not vested in Grantee the
Company declares or pays any ordinary cash dividend, any non-cash dividend of
securities or other property or rights to acquire securities or other property,
any liquidating dividend of cash or property, or any stock dividend or there
occurs any stock split or other change in the character or amount of any of the
outstanding securities of the Company, then in such event any and all cash and
new, substituted, or additional securities or other property to which Grantee
may become entitled by reason of Grantee’s ownership of such unvested Award
Shares immediately and automatically shall become subject to this Agreement,
shall be delivered to the Transfer Agent or to an independent Escrow Agent
selected by the Company to be held by the Transfer Agent or such Escrow Agent
pursuant to the terms of this Agreement (including but not limited to the
provisions of Sections 2, 3, and 8), and shall have the same status with respect
to vesting and transfer as the unvested Award Shares upon which such dividend
was paid or with respect to which such new, substituted, or additional
securities or other property was distributed. Any cash or cash equivalents
received by the Transfer Agent or such Escrow Agent pursuant to the first
sentence of this Section 5 shall be invested in conservative short-term
interest-bearing securities, and interest earned thereon also shall have the
same status with respect to vesting and transfer as the unvested Award Shares
with respect to which such cash or cash equivalents were received.

 

  6. Representations of Grantee.

Grantee hereby represents and warrants to the Company as follows:

(a) Grantee has full legal power, authority, and capacity to execute and deliver
this Agreement and to perform Grantee’s obligations under this Agreement; and
this Agreement is a valid and binding obligation of Grantee, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(b) Grantee is aware of the public availability on the Internet at www.sec.gov
of the Company’s periodic and other filings made with the United States
Securities and Exchange Commission.

 

  7. Representations and Warranties of the Company.

The Company hereby represents and warrants to Grantee as follows:

(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to enter into this Agreement, to issue the Award Shares to Grantee,
and to perform its obligations under this Agreement.

(b) The execution and delivery of this Agreement by the Company have been duly
and validly authorized; and all necessary corporate action has been taken to
make this

 

3



--------------------------------------------------------------------------------

Agreement a valid and binding obligation of the Company, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(c) When issued to Grantee as provided for in this Agreement, the Award Shares
will be duly and validly issued, fully paid, and non-assessable.

 

  8. Restriction on Sale or Transfer of Award Shares.

None of the Award Shares that have not vested in Grantee pursuant to Section 2
(and no beneficial interest in any of such Award Shares) may be sold,
transferred, assigned, pledged, encumbered, or otherwise disposed of in any way
(including a transfer by operation of law); and any attempt to make any such
sale, transfer, assignment, pledge, encumbrance, or other disposition shall be
null and void and of no effect.

 

  9. Enforcement.

The Company and Grantee acknowledge that the Company’s remedy at law for any
breach or violation or attempted breach or violation of the provisions of
Section 8 will be inadequate and that, in the event of any such breach or
violation or attempted breach or violation, the Company shall be entitled to
injunctive relief in addition to any other remedy, at law or in equity, to which
the Company may be entitled.

 

  10. Violation of Transfer Provisions.

Neither the Company nor the Transfer Agent shall be required to transfer on the
stock records of the Company maintained by either of them any Award Shares which
have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement or to treat
as the owner of such Award Shares or accord the right to vote or receive
dividends to any purported transferee or pledgee to whom such Award Shares shall
have been so sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement.

 

  11. Section 83(b) Election.

Grantee shall have the right to make an election pursuant to Treasury Regulation
§ 1.83-2 with respect to the Award Shares and, if Grantee makes such election,
promptly will furnish to the Company a copy of the form of election Grantee has
filed with the Internal Revenue Service for such purpose and evidence that such
an election has been made in a timely manner.

 

  12. Withholding.

(a) Upon Grantee’s making of the election referred to in Section 11 with respect
to any of the Award Shares, Grantee shall pay to or provide for the payment to
or withholding by

 

4



--------------------------------------------------------------------------------

the Company of all amounts which the Company is required to withhold from
Grantee’s compensation for federal, state, or local tax purposes by reason of or
in connection with such election. Notwithstanding any provision of this
Agreement to the contrary, neither the Company nor the Transfer Agent shall be
obligated to release from the Restricted Stock Account any of the Award Shares
with respect to which Grantee has made such election and which have vested in
Grantee until Grantee’s obligations under this Section 12 have been satisfied.

(b) Upon the vesting in Grantee of any of the Award Shares as to which the
election referred to in Section 11 was not made by Grantee, the Company shall
compute as of the applicable vesting date the amounts which the Company is
required to withhold from Grantee’s compensation for federal, state, or local
tax purposes by reason of or in connection with such vesting, based upon the
Fair Market Value (as defined in the Plan) of such Award Shares. After making
such computation, the Company shall direct the Transfer Agent to remove from the
Restricted Stock Account and cancel that number of the Award Shares whose Fair
Market Value (as defined in the Plan) as of the applicable vesting date is equal
to the aggregate of such amounts required to be withheld by the Company;
provided, that for such purpose the number of Award Shares to be removed from
the Restricted Stock Account and cancelled shall be rounded up to the nearest
whole Award Share. After the actions prescribed by the preceding provisions of
this Section 12(b) have been taken, the Company when required by law to do so
shall pay to the applicable tax authorities in cash the amounts required to have
been withheld from Grantee’s compensation by reason of or in connection with the
vesting referred to in the first sentence of this Section 12(b), with any excess
amount resulting from such rounding being treated as federal income tax
withholding; and Grantee shall have (i) no further obligation with respect to
such amounts required to be withheld and (ii) no further rights or interests in
the Award Shares withdrawn from the Restricted Stock Account and cancelled
pursuant to this Section 12(b), unless the Company has miscomputed such amounts
or the number of such Award Shares.

 

  13. Voting and Other Stockholder Rights.

Grantee shall have the right to vote with respect to all of the Award Shares
which are outstanding and credited to the Restricted Stock Account as of a
record date for determining stockholders of the Company entitled to vote,
whether or not such Award Shares are vested in Grantee as of such record date.
Except as expressly limited or restricted by this Agreement and except as
otherwise provided in this Agreement, Grantee shall have all of the other rights
of a stockholder of the Company with respect to all of the Award Shares which
are outstanding and credited to the Restricted Stock Account at a particular
time, whether or not such Award Shares are vested in Grantee at such time.

 

  14. Application of Plan.

The relevant provisions of the Plan relating to Restricted Stock Awards and the
authority of the Committee under the Plan shall be applicable to this Agreement
to the extent that this Agreement does not otherwise expressly address the
subject matter of such provisions.

 

5



--------------------------------------------------------------------------------

  15. Change of Control.

(a) Notwithstanding the provisions of Section 2(a) and Section 3, all Award
Shares which have not previously vested in Grantee pursuant to Section 2(a)
automatically shall vest in Grantee upon an involuntary (on the part of Grantee)
Termination of Employment of Grantee without Cause after the occurrence of a
Change of Control.

(b) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred upon the happening of any of the following events:

 

  (1) The Company is merged or consolidated into another corporation or entity,
and immediately after such merger or consolidation becomes effective the holders
of a majority of the outstanding shares of voting capital stock of the Company
immediately prior to the effectiveness of such merger or consolidation do not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock or other equity interests having voting rights of the surviving or
resulting corporation or other entity in such merger or consolidation;

 

  (2) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of the Company;

 

  (3) the Common Stock of the Company ceases to be publicly traded because of an
issuer tender offer or other “going private” transaction (other than a
transaction sponsored by the then current management of the Company);

 

  (4) the Company dissolves or sells or otherwise disposes of all or
substantially all of its property and assets (other than to an entity or group
of entities which is then under common majority ownership (directly or
indirectly) with the Company);

 

  (5)

in one or more substantially concurrent transactions or in a series of related
transactions, the Company directly or indirectly disposes of a portion or
portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a

 

6



--------------------------------------------------------------------------------

 

third party (regardless of the entity or entities through which the Company
conducted the Sold Business and regardless of whether such disposition is
accomplished through a sale of assets, the transfer of ownership of an entity or
entities, a merger, or in some other manner) and either (i) the fair market
value of the consideration received or to be received by the Company for the
Sold Business is equal to at least fifty percent (50%) of the market value of
the outstanding Common Stock of the Company determined by multiplying the
average of the closing prices for the Common Stock of the Company on the thirty
(30) trading days immediately preceding the date of the first public
announcement of the proposed disposition of the Sold Business by the average of
the numbers of outstanding shares of Common Stock on such thirty (30) trading
days or (ii) the revenues of the Sold Business during the most recent four
(4) calendar quarters ended prior to the first public announcement of the
proposed disposition of the Sold Business represented fifty percent (50%) or
more of the total consolidated revenues of the Company during such four
(4) calendar quarters; or

 

  (6) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board of
Directors of the Company, unless the election or nomination for election of each
new director of the Company who took office during such period was approved by a
vote of at least seventy-five percent (75%) of the directors of the Company
still in office at the time of such election or nomination for election who were
directors of the Company at the beginning of such period.

(c) Definition of “Cause”. For purposes of this agreement, “Cause” shall mean
only (i) the Grantee’s confession or conviction of theft, fraud, embezzlement,
or other crime involving dishonesty, (ii) the Grantee’s certification of
materially inaccurate financial or other information pertaining to the Company
or a Subsidiary (as defined in the Plan) with actual knowledge of such
inaccuracies on the part of the Grantee, (iii) the Grantee’s refusal or willful
failure to cooperate with an investigation by a governmental agency pertaining
to the financial or other business affairs of the Company or a Subsidiary (as
defined in the Plan) unless such refusal

 

7



--------------------------------------------------------------------------------

or willful failure is based upon a written direction of the Board or the written
advice of counsel, (iv) the Grantee’s excessive absenteeism (other than by
reason of physical injury, disease, or mental illness) without a reasonable
justification and failure on the part of the Grantee to cure such absenteeism
within twenty (20) days after the Grantee’s receipt of a written notice from the
Board or the Chief Executive officer of the Company setting forth the
particulars of such absenteeism, (v) material failure by the Grantee to comply
with a lawful directive of the Board or the Chief Executive Officer of the
Company and failure to cure such non-compliance within twenty (20) days after
the Grantee’s receipt of a written notice from the Board or the Chief Executive
Officer of the Company setting forth in reasonable detail the particulars of
such non-compliance, (vi) a material breach by the Grantee of any of the
Grantee’s fiduciary duties to the Company or a Subsidiary (as defined in the
Plan) and, if such breach is curable, the Grantee’s failure to cure such breach
within twenty (20) days after the Grantee’s receipt of a written notice from the
Board or the Chief Executive Officer of the Company setting forth in reasonable
detail the particulars of such breach, or (vii) willful misconduct or fraud on
the part of the Grantee in the performance of his duties as an employee of the
Company or a Subsidiary (as defined in the Plan).

(d) If the employment of Grantee by the Company terminates without Cause after a
Change of Control as a result of a Constructive Termination, as defined in a
then existing employment agreement (if any) between the Company and Grantee, and
all preconditions to the effectiveness of such a Constructive Termination
contained in such then existing employment agreement (if any) have been
satisfied, then for purposes of Section 15(a) such termination of Grantee’s
employment shall be deemed to be “an involuntary (on the part of Grantee)
Termination of Employment of Grantee without Cause after the occurrence of a
Change of Control”, and the provisions of Section 15(a) shall apply.

 

  16. General Provisions.

(a) No Assignments. Grantee may not sell, transfer, assign, pledge, encumber, or
otherwise dispose of any of Grantee’s rights or obligations under this Agreement
without the prior written consent of the Company; and any such attempted sale,
transfer, assignment, pledge, encumbrance, or other disposition shall be void.

(b) Notices. All notices, requests, consents, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made upon personal delivery to the person for whom such
item is intended (including by a reputable overnight delivery service which
shall be deemed to have effected personal delivery) or upon deposit, postage
prepaid, registered or certified mail, return receipt requested, in the United
States mail as follows:

(i) if to Grantee, addressed to Grantee at Grantee’s address shown on the
stockholder records maintained by the Transfer Agent or at such other address as
Grantee may specify by written notice to the Transfer Agent, or

(ii) if to the Company, addressed to the Chief Financial Officer of the Company
at the principal office of the Company or at such other address as the Company
may specify by written notice to Grantee.

 

8



--------------------------------------------------------------------------------

Each such notice, request, consent, and other communication shall be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three
(3) business days after deposit as described above. An address for purposes of
this Section 16(b) may be changed by giving written notice of such change in the
manner provided in this Section 16(b) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 16(b)
shall be deemed to continue in effect for all purposes of this Agreement.

(c) Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws, and not the laws of conflicts of laws, of the
State of Delaware.

(d) Severability. The Company and Grantee agree that the provisions of this
Agreement are reasonable and shall be binding and enforceable in accordance with
their terms and, in any event, that the provisions of this Agreement shall be
enforced to the fullest extent permitted by law. If any provision of this
Agreement for any reason shall be adjudged to be unenforceable or invalid, then
such unenforceable or invalid provision shall not affect the enforceability or
validity of the remaining provisions of this Agreement, and the Company and
Grantee agree to replace such unenforceable or invalid provision with an
enforceable and valid arrangement which in its economic effect shall be as close
as possible to the unenforceable or invalid provision.

(e) Parties in Interest. All of the terms and provisions of this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by the respective
heirs, personal representatives, successors, and assigns of the Company and the
Grantee; provided, that the provisions of this Section 16(e) shall not authorize
any sale, transfer, assignment, pledge, encumbrance, or other disposition of the
Award Shares which is otherwise prohibited by this Agreement.

(f) Modification, Amendment, and Waiver. No modification, amendment, or waiver
of any provision of this Agreement shall be effective against the Company or
Grantee unless such modification, amendment, or waiver (i) is in writing,
(ii) is signed by the party sought to be bound by such modification, amendment,
or waiver, (iii) states that it is intended to modify, amend, or waive a
specific provision of this Agreement, and (iv) in the case of the Company, has
been authorized by the Committee. However, Grantee acknowledges and agrees that
the Committee, in the exercise of its sole discretion and without Grantee’s
consent, may modify or amend this Agreement in any manner and delay either the
payment of any amounts payable pursuant to this Agreement or the release of any
Award Shares which have vested pursuant to this Agreement to the minimum extent
necessary to satisfy the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and any regulations thereunder; and the Company will
provide Grantee with notice of any such modification or amendment. The failure
of the Company or Grantee at any time to enforce any of the provisions of this
Agreement shall not be construed as a waiver of such provisions and shall not
affect the right of the Company or Grantee thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

(g) Integration. This Agreement constitutes the entire agreement of the Company
and Grantee with respect to the subject matter of this Agreement and supersedes
all prior negotiations, understandings, and agreements, written or oral, with
respect to such subject matter.

 

9



--------------------------------------------------------------------------------

(h) Headings. The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

(i) Counterparts. This Agreement may be executed in counterparts with the same
effect as if both the Company and Grantee had signed the same document. All such
counterparts shall be deemed to be an original, shall be construed together, and
shall constitute one and the same instrument.

(j) Further Assurances. The Company and Grantee agree to use their best efforts
and act in good faith in carrying out their obligations under this Agreement.
The Company and Grantee also agree to execute and deliver such additional
documents and to take such further actions as reasonably may be necessary or
desirable to carry out the purposes and intent of this Agreement.

IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted Stock
Award Agreement on the dates set forth below, effective on the Award Date.

 

COMPANY:

    GRANTEE:

CSG SYSTEMS INTERNATIONAL, INC.,

a Delaware corporation

   

 

By:

 

 

    Date:  

 

Title:

  President and Chief Executive Officer      

Date:

 

 

     

 

10



--------------------------------------------------------------------------------

2005/PB/EO

RESTRICTED STOCK AWARD AGREEMENT

Name of Grantee (the “Grantee):

Date of Restricted Stock Award (the “Award Date”):

Number of Shares Covered by Restricted Stock Award (the “Award Shares”):

This Restricted Stock Award Agreement (this “Agreement”) is entered into
effective on the Date of Restricted Stock Award set forth above (the “Award
Date”) by and between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation
(the “Company”), and the Grantee named above (the “Grantee”).

* * *

WHEREAS, the Company has adopted a 2005 Stock Incentive Plan (the “Plan”) which
is administered by the Compensation Committee of the Board of Directors of the
Company (the “Committee”); and

WHEREAS, pursuant to the Plan, effective on the Award Date the Committee granted
to Grantee a Restricted Stock Award (the “Award”) covering the number of shares
of the Common Stock of the Company (the “Common Stock”) set forth above (the
“Award Shares”), and the Company is executing this Agreement with Grantee for
the purpose of setting forth the terms and conditions of the Award made by the
Committee to Grantee effective on the Award Date;

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Grantee agree as follows:

 

  1. Award of Restricted Shares.

(a) The Company hereby confirms the grant of the Award to Grantee effective on
the Award Date. The Award is subject to all of the terms and conditions of this
Agreement.

(b) Promptly after the execution of this Agreement, the Company will cause the
transfer agent for the Common Stock or other third-party Plan record keeper
designated by the Company (the “Transfer Agent”) to (i) either establish a
separate account in its records in the name of Grantee (the “Restricted Stock
Account”) and credit the Award Shares to the Restricted Stock Account as of the
Award Date or credit the Award Shares to a previously existing Restricted Stock
Account of Grantee as of the Award Date and (ii) confirm such actions to Grantee
electronically or in writing.

 

  2. Vesting of Award Shares.

(a) The Award Shares shall vest, if at all, in Grantee in three installments, as
set forth in the following table, based upon and subject to (i) the Company’s
attainment for a Performance Period set forth in the following table of either
(I) the applicable Adjusted Annual EPS target set forth in the following table
or (II) the applicable Company Annual Stock Price Target set forth in the
following table (collectively, the “Performance Goals”, which were established
by the Committee on the Award Date), (ii) the Committee’s certification of such
attainment as provided in Section 2(b), and (iii) Grantee’s satisfaction of the
continuous employment requirement set forth in Section 2(b):

 

Performance Period

(calendar year)

   Number of  Award
Shares Subject to
Vesting for the
Performance Period      Performance Goals         Adjusted
Annual EPS
Target (1)      Company Annual
Stock Price
Target (2)  

2011

        

2012

        

2013

        

 

1



--------------------------------------------------------------------------------

(1) Adjusted Annual EPS (“Adjusted EPS”) actually attained for a Performance
Period will be based on information contained in the Company’s audited
consolidated statement of operations for such Performance Period and will be
calculated as set forth in Exhibit A to this Agreement.

(2) The Company Annual Stock Price (the “Stock Price”) actually attained for a
Performance Period will be equal to the average Fair Market Value (as defined in
the Plan) of the Common Stock for the first twenty (20) trading days occurring
after the day on which the Company first publicly reports its results of
operations for such Performance Period and will be calculated as set forth in
Exhibit B to this Agreement.

(b) As soon as practicable after the end of each Performance Period, the
Committee shall certify in writing whether or not the Company attained either of
the Performance Goals for such Performance Period. No Award Shares will vest in
Grantee (i) unless and until the Committee has certified in writing that an
applicable Performance Goal has been attained for a particular Performance
Period and (ii) unless Grantee has been continuously employed by the Company
from the Award Date through the date of such Committee certification.

(c) If, pursuant to Section 2(b), the Committee certifies in writing that
neither of the applicable Performance Goals for the first or second Performance
Period has been met, then the Award Shares Subject to Vesting for such
Performance Period, as shown in the table in Section 2(a), nevertheless may vest
in Grantee at the end of a subsequent Performance Period shown in such table if
(i) one of the applicable Performance Goals for such subsequent Performance
Period is attained, (ii) the Committee certifies such attainment in accordance
with Section 2(b), and (iii) Grantee has been continuously employed by the
Company from the Award Date through the date of such Committee certification.
Solely by way of illustration of the possible operation of this Section 2(c), if
the Company’s Adjusted EPS for the 2011 Performance Period is $X.XX and the
applicable Stock Price for such Performance Period is $XX.XX, then neither of
the Performance Goals for such Performance Period will have been attained, and
no Award Shares will vest in Grantee for such Performance Period. However, if
the Company’s Adjusted EPS for the 2012 Performance Period is at least $X.XX or
the Stock Price for such Performance Period is at least $XX.XX, as certified by
the Committee in accordance with Section 2(b), then the Award Shares which are
subject to vesting for both the 2011 and 2012 Performance Periods will vest in
Grantee as long as Grantee has been continuously employed by the Company from
the Award Date through the date of such Committee certification. A similar
deferred vesting may occur if the Company did not attain an applicable
Performance Goal for the 2011 or 2012 Performance Period but attains one of the
applicable Performance Goals for the 2013 Performance Period, the Committee
certifies such attainment, and Grantee has been continuously employed by the
Company from the Award Date

 

2



--------------------------------------------------------------------------------

through the date of such Committee certification. If Award Shares have vested in
Grantee for a particular Performance Period, the failure of the Company to
attain any Performance Goal for a subsequent Performance Period shall have no
effect upon such vested Award Shares.

(d) For purposes of this Agreement, a “Termination of Employment” of Grantee
means the effective time when the employer-employee relationship between Grantee
and the Company terminates for any reason whatsoever.

(e) In determining the existence of continuous employment of Grantee by the
Company or the existence of an employer-employee relationship between Grantee
and the Company for purposes of this Agreement, the term “Company” shall include
a Subsidiary (as defined in the Plan); and neither a transfer of Grantee from
the employ of the Company to the employ of a Subsidiary nor the transfer of
Grantee from the employ of a Subsidiary to the employ of the Company or another
Subsidiary shall be deemed to be a Termination of Employment of Grantee.

(f) After Grantee has become vested in any of the Award Shares and, if
applicable, after the cancellation of certain of the Award Shares as provided
for in Section 12(b) has occurred, the Company will instruct the Transfer Agent
to remove all restrictions on the transfer, assignment, pledge, encumbrance, or
other disposition of the then remaining vested Award Shares in the Restricted
Stock Account. Grantee thereafter may dispose of such remaining vested Award
Shares in Grantee’s sole discretion, subject to compliance with securities and
other applicable laws and Company policies with respect to dispositions of
Company stock, and may request the Transfer Agent to issue a certificate for
such remaining vested Award Shares in Grantee’s name free of any restrictions.

 

  3. Cancellation of Unvested Award Shares.

Subject to the provisions of Section 15, if applicable, upon a Termination of
Employment of Grantee, all of the rights and interests of Grantee in any of the
Award Shares which have not vested in Grantee pursuant to Section 2 prior to
such Termination of Employment of Grantee automatically shall completely and
forever terminate; and, at the direction of the Company, the Transfer Agent
shall remove from the Restricted Stock Account and cancel all of such unvested
Award Shares.

 

  4. Employment.

Nothing contained in this Agreement (i) obligates the Company or a Subsidiary to
continue to employ Grantee in any capacity whatsoever or (ii) prohibits or
restricts the Company or a Subsidiary from terminating the employment of Grantee
at any time or for any reason whatsoever. In the event of a Termination of
Employment of Grantee, Grantee shall have only the rights set forth in this
Agreement with respect to the Award Shares.

 

  5. Dividends and Changes in Capitalization.

If at any time that any of the Award Shares have not vested in Grantee the
Company declares or pays any ordinary cash dividend, any non-cash dividend of
securities or other property or rights to acquire securities or other property,
any liquidating dividend of cash or property, or any stock dividend or there
occurs any stock split or other change in the character or amount of any of the
outstanding securities of the Company, then in such event any and all cash and
new, substituted,

 

3



--------------------------------------------------------------------------------

or additional securities or other property to which Grantee may become entitled
by reason of Grantee’s ownership of such unvested Award Shares immediately and
automatically shall become subject to this Agreement, shall be delivered to the
Transfer Agent or to an independent Escrow Agent selected by the Company to be
held by the Transfer Agent or such Escrow Agent pursuant to the terms of this
Agreement (including but not limited to the provisions of Sections 2, 3, and 8),
and shall have the same status with respect to vesting and transfer as the
unvested Award Shares upon which such dividend was paid or with respect to which
such new, substituted, or additional securities or other property was
distributed. Any cash or cash equivalents received by the Transfer Agent or such
Escrow Agent pursuant to the first sentence of this Section 5 shall be invested
in conservative short-term interest-bearing securities, and interest earned
thereon also shall have the same status with respect to vesting and transfer as
the unvested Award Shares with respect to which such cash or cash equivalents
were received.

 

  6. Representations of Grantee.

Grantee hereby represents and warrants to the Company as follows:

(a) Grantee has full legal power, authority, and capacity to execute and deliver
this Agreement and to perform Grantee’s obligations under this Agreement; and
this Agreement is a valid and binding obligation of Grantee, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(b) Grantee is aware of the public availability on the Internet at www.sec.gov
of the Company’s periodic and other filings made with the United States
Securities and Exchange Commission.

 

  7. Representations and Warranties of the Company.

The Company hereby represents and warrants to Grantee as follows:

(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to enter into this Agreement, to issue the Award Shares to Grantee,
and to perform its obligations under this Agreement.

(b) The execution and delivery of this Agreement by the Company have been duly
and validly authorized by the Committee; and all necessary corporate action has
been taken to make this Agreement a valid and binding obligation of the Company,
enforceable in accordance with its terms, except that the enforcement of this
Agreement may be subject to bankruptcy, insolvency, reorganization, moratorium,
or other similar laws now or hereafter in effect relating to creditors’ rights
generally and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(c) When issued to Grantee as provided for in this Agreement, the Award Shares
will be duly and validly issued, fully paid, and non-assessable.

 

4



--------------------------------------------------------------------------------

  8. Restriction on Sale or Transfer of Award Shares.

None of the Award Shares that have not vested in Grantee pursuant to Section 2
(and no beneficial interest in any of such Award Shares) may be sold,
transferred, assigned, pledged, encumbered, or otherwise disposed of in any way
(including a transfer by operation of law); and any attempt to make any such
sale, transfer, assignment, pledge, encumbrance, or other disposition shall be
null and void and of no effect.

 

  9. Enforcement.

The Company and Grantee acknowledge that the Company’s remedy at law for any
breach or violation or attempted breach or violation of the provisions of
Section 8 will be inadequate and that, in the event of any such breach or
violation or attempted breach or violation, the Company shall be entitled to
injunctive relief in addition to any other remedy, at law or in equity, to which
the Company may be entitled.

 

  10. Violation of Transfer Provisions.

Neither the Company nor the Transfer Agent shall be required to transfer on the
stock records of the Company maintained by either of them any Award Shares which
have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement or to treat
as the owner of such Award Shares or accord the right to vote or receive
dividends to any purported transferee or pledgee to whom such Award Shares shall
have been so sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement.

 

  11. Section 83(b) Election.

Grantee shall have the right to make an election pursuant to Treasury Regulation
§ 1.83-2 with respect to the Award Shares and, if Grantee makes such election,
promptly will furnish to the Company a copy of the form of election Grantee has
filed with the Internal Revenue Service for such purpose and evidence that such
an election has been made in a timely manner.

 

  12. Withholding.

(a) Upon Grantee’s making of the election referred to in Section 11 with respect
to any of the Award Shares, Grantee shall pay to or provide for the payment to
or withholding by the Company of all amounts which the Company is required to
withhold from Grantee’s compensation for federal, state, or local tax purposes
by reason of or in connection with such election. Notwithstanding any provision
of this Agreement to the contrary, neither the Company nor the Transfer Agent
shall be obligated to release from the Restricted Stock Account any of the Award
Shares with respect to which Grantee has made such election and which have
vested in Grantee until Grantee’s obligations under this Section 12 have been
satisfied.

(b) Upon the vesting in Grantee of any of the Award Shares as to which the
election referred to in Section 11 was not made by Grantee, the Company shall
compute as of the applicable vesting date the amounts which the Company is
required to withhold from Grantee’s compensation for federal, state, or local
tax purposes by reason of or in connection with such vesting, based upon the
Fair Market Value (as defined in the Plan) of such Award Shares. After making
such computation, the Company shall direct the Transfer Agent to remove from the
Restricted Stock

 

5



--------------------------------------------------------------------------------

Account and cancel that number of the Award Shares whose Fair Market Value (as
defined in the Plan) as of the applicable vesting date is equal to the aggregate
of such amounts required to be withheld by the Company; provided, that for such
purpose the number of Award Shares to be removed from the Restricted Stock
Account and cancelled shall be rounded up to the nearest whole Award Share.
After the actions prescribed by the preceding provisions of this Section 12(b)
have been taken, the Company when required by law to do so shall pay to the
applicable tax authorities in cash the amounts required to have been withheld
from Grantee’s compensation by reason of or in connection with the vesting
referred to in the first sentence of this Section 12(b), with any excess amount
resulting from such rounding being treated as federal income tax withholding;
and Grantee shall have (i) no further obligation with respect to such amounts
required to be withheld and (ii) no further rights or interests in the Award
Shares withdrawn from the Restricted Stock Account and cancelled pursuant to
this Section 12(b), unless the Company has miscomputed such amounts or the
number of such Award Shares.

 

  13. Voting and Other Stockholder Rights.

Grantee shall have the right to vote with respect to all of the Award Shares
which are outstanding and credited to the Restricted Stock Account as of a
record date for determining stockholders of the Company entitled to vote,
whether or not such Award Shares are vested in Grantee as of such record date.
Except as expressly limited or restricted by this Agreement and except as
otherwise provided in this Agreement, Grantee shall have all of the other rights
of a stockholder of the Company with respect to all of the Award Shares which
are outstanding and credited to the Restricted Stock Account at a particular
time, whether or not such Award Shares are vested in Grantee at such time.

 

  14. Application of Plan.

The relevant provisions of the Plan relating to Restricted Stock Awards and the
authority of the Committee under the Plan shall be applicable to this Agreement
to the extent that this Agreement does not otherwise expressly address the
subject matter of such provisions.

 

  15. Change of Control.

(a) Notwithstanding the provisions of Sections 2 and 3, all Award Shares which
have not previously vested in Grantee pursuant to Sections 2(a), 2(b), and 2(c)
automatically shall vest in Grantee upon an involuntary (on the part of Grantee)
Termination of Employment of Grantee without Cause after the occurrence of a
Change of Control.

(b) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred upon the happening of any of the following events:

 

  (1) The Company is merged or consolidated into another corporation or entity,
and immediately after such merger or consolidation becomes effective the holders
of a majority of the outstanding shares of voting capital stock of the Company
immediately prior to the effectiveness of such merger or consolidation do not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock or other equity interests having voting rights of the surviving or
resulting corporation or other entity in such merger or consolidation;

 

6



--------------------------------------------------------------------------------

  (2) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of the Company;

 

  (3) the Common Stock of the Company ceases to be publicly traded because of an
issuer tender offer or other “going private” transaction (other than a
transaction sponsored by the then current management of the Company);

 

  (4) the Company dissolves or sells or otherwise disposes of all or
substantially all of its property and assets (other than to an entity or group
of entities which is then under common majority ownership (directly or
indirectly) with the Company);

 

  (5) in one or more substantially concurrent transactions or in a series of
related transactions, the Company directly or indirectly disposes of a portion
or portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which the Company
conducted the Sold Business and regardless of whether such disposition is
accomplished through a sale of assets, the transfer of ownership of an entity or
entities, a merger, or in some other manner) and either (i) the fair market
value of the consideration received or to be received by the Company for the
Sold Business is equal to at least fifty percent (50%) of the market value of
the outstanding Common Stock of the Company determined by multiplying the
average of the closing prices for the Common Stock of the Company on the thirty
(30) trading days immediately preceding the date of the first public
announcement of the proposed disposition of the Sold Business by the average of
the numbers of outstanding shares of Common Stock on such thirty (30) trading
days or (ii) the revenues of the Sold Business during the most recent four
(4) calendar quarters ended prior to the first public announcement of the
proposed disposition of the Sold Business represented fifty percent (50%) or
more of the total consolidated revenues of the Company during such four
(4) calendar quarters; or

 

7



--------------------------------------------------------------------------------

  (6) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board of
Directors of the Company, unless the election or nomination for election of each
new director of the Company who took office during such period was approved by a
vote of at least seventy-five percent (75%) of the directors of the Company
still in office at the time of such election or nomination for election who were
directors of the Company at the beginning of such period.

(c) Definition of “Cause”. For purposes of this agreement, “Cause” shall mean
only (i) the Grantee’s confession or conviction of theft, fraud, embezzlement,
or other crime involving dishonesty, (ii) the Grantee’s certification of
materially inaccurate financial or other information pertaining to the Company
or a Subsidiary (as defined in the Plan) with actual knowledge of such
inaccuracies on the part of the Grantee, (iii) the Grantee’s refusal or willful
failure to cooperate with an investigation by a governmental agency pertaining
to the financial or other business affairs of the Company or a Subsidiary (as
defined in the Plan) unless such refusal or willful failure is based upon a
written direction of the Board or the written advice of counsel, (iv) the
Grantee’s excessive absenteeism (other than by reason of physical injury,
disease, or mental illness) without a reasonable justification and failure on
the part of the Grantee to cure such absenteeism within twenty (20) days after
the Grantee’s receipt of a written notice from the Board or the Chief Executive
Officer of the Company setting forth the particulars of such absenteeism,
(v) material failure by the Grantee to comply with a lawful directive of the
Board or the Chief Executive Officer of the Company and failure to cure such
non-compliance within twenty (20) days after the Grantee’s receipt of a written
notice from the Board or the Chief Executive Officer of the Company setting
forth in reasonable detail the particulars of such non-compliance, (vi) a
material breach by the Grantee of any of the Grantee’s fiduciary duties to the
Company or a Subsidiary (as defined in the Plan) and, if such breach is curable,
the Grantee’s failure to cure such breach within twenty (20) days after the
Grantee’s receipt of a written notice from the Board or the Chief Executive
Officer of the Company setting forth in reasonable detail the particulars of
such breach, (vii) willful misconduct or fraud on the part of the Grantee in the
performance of his duties as an employee of the Company or a Subsidiary (as
defined in the Plan), or (viii) any other “cause” as defined in any existing
employment agreement between the Company and the Grantee.

(d) If the employment of Grantee by the Company terminates without Cause after a
Change of Control as a result of a Constructive Termination, as defined in a
then existing employment agreement (if any) between the Company and Grantee, and
all preconditions to the effectiveness of such a Constructive Termination
contained in such then existing employment agreement (if any) have been
satisfied, then for purposes of Section 15(a) such termination of Grantee’s
employment shall be deemed to be “an involuntary (on the part of Grantee)
Termination of Employment of Grantee without Cause after the occurrence of a
Change of Control”, and the provisions of Section 15(a) shall apply.

 

8



--------------------------------------------------------------------------------

  16. General Provisions.

(a) No Assignments. Grantee may not sell, transfer, assign, pledge, encumber, or
otherwise dispose of any of Grantee’s rights or obligations under this Agreement
without the prior written consent of the Company; and any such attempted sale,
transfer, assignment, pledge, encumbrance, or other disposition shall be void.

(b) Notices. All notices, requests, consents, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made upon personal delivery to the person for whom such
item is intended (including by a reputable overnight delivery service which
shall be deemed to have effected personal delivery) or upon deposit, postage
prepaid, registered or certified mail, return receipt requested, in the United
States mail as follows:

(i) if to Grantee, addressed to Grantee at Grantee’s address shown on the
stockholder records maintained by the Transfer Agent or at such other address as
Grantee may specify by written notice to the Transfer Agent, or

(ii) if to the Company, addressed to the Chief Financial Officer of the Company
at the principal office of the Company or at such other address as the Company
may specify by written notice to Grantee.

Each such notice, request, consent, and other communication shall be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three
(3) business days after deposit as described above. An address for purposes of
this Section 16(b) may be changed by giving written notice of such change in the
manner provided in this Section 16(b) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 16(b)
shall be deemed to continue in effect for all purposes of this Agreement.

(c) Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws, and not the laws of conflicts of laws, of the
State of Delaware.

(d) Severability. The Company and Grantee agree that the provisions of this
Agreement are reasonable and shall be binding and enforceable in accordance with
their terms and, in any event, that the provisions of this Agreement shall be
enforced to the fullest extent permitted by law. If any provision of this
Agreement for any reason shall be adjudged to be unenforceable or invalid, then
such unenforceable or invalid provision shall not affect the enforceability or
validity of the remaining provisions of this Agreement, and the Company and
Grantee agree to replace such unenforceable or invalid provision with an
enforceable and valid arrangement which in its economic effect shall be as close
as possible to the unenforceable or invalid provision.

(e) Parties in Interest. All of the terms and provisions of this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by the respective
heirs, personal representatives, successors, and assigns of the Company and the
Grantee; provided, that the provisions of this Section 16(e) shall not authorize
any sale, transfer, assignment, pledge, encumbrance, or other disposition of the
Award Shares which is otherwise prohibited by this Agreement.

(f) Modification, Amendment, and Waiver. No modification, amendment, or waiver
of any provision of this Agreement shall be effective against the Company or
Grantee unless such modification, amendment, or waiver (i) is in writing,
(ii) is signed by the party sought to be

 

9



--------------------------------------------------------------------------------

bound by such modification, amendment, or waiver, (iii) states that it is
intended to modify, amend, or waive a specific provision of this Agreement, and
(iv) in the case of the Company, has been authorized by the Committee. However,
Grantee acknowledges and agrees that the Committee, in the exercise of its sole
discretion and without Grantee’s consent, may modify or amend this Agreement in
any manner and delay either the payment of any amounts payable pursuant to this
Agreement or the release of any Award Shares which have vested pursuant to this
Agreement to the minimum extent necessary to satisfy the requirements of
Section 409A of the Code; and the Company will provide Grantee with notice of
any such modification or amendment. The failure of the Company or Grantee at any
time to enforce any of the provisions of this Agreement shall not be construed
as a waiver of such provisions and shall not affect the right of the Company or
Grantee thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

(g) Integration. This Agreement constitutes the entire agreement of the Company
and Grantee with respect to the subject matter of this Agreement and supersedes
all prior negotiations, understandings, and agreements, written or oral, with
respect to such subject matter.

(h) Headings. The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

(i) Counterparts. This Agreement may be executed in counterparts with the same
effect as if both the Company and Grantee had signed the same document. All such
counterparts shall be deemed to be an original, shall be construed together, and
shall constitute one and the same instrument.

(j) Further Assurances. The Company and Grantee agree to use their best efforts
and act in good faith in carrying out their obligations under this Agreement.
The Company and Grantee also agree to execute and deliver such additional
documents and to take such further actions as reasonably may be necessary or
desirable to carry out the purposes and intent of this Agreement.

IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted Stock
Award Agreement on the dates set forth below, effective on the Award Date.

 

COMPANY:     GRANTEE:

CSG SYSTEMS INTERNATIONAL, INC.,

a Delaware corporation

   

 

By:

 

 

    Date:  

 

Title:

  President and Chief Executive Officer      

Date:

 

 

     

 

10